DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is considered allowable for its specific recitation of setting the reaction force of a driving operation device to a first, second, or third value in response to a first, second, or third brake pedal retraction speed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 94-0000039 B1, to Mikihiko et al., describes three different reaction forces being set for an accelerator pedal. 
32. The method of claim 31, wherein one of the plurality of actuators is a means for adjusting the reaction force of the accelerator pedal, and the control means sets the first reaction force if the driving environment is congested or the driver's preference is mild. If the driver's preference is a normal type, the second reaction force is set, and if the driving environment is a highway or the driver's preference is a light type, the third reaction force is set, and the first, second and third reaction forces are set in the order of And means for controlling the reaction force adjusting means to relatively reduce the reaction force of the accelerator pedal.
However, the setting of these forces is determined based on the driving environment and/or the driver’s preference, not the retraction speed of the brake pedal as claimed in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662